IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,256-01


                         EX PARTE FORREST HOBSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 19F0701-005 IN THE 5TH DISTRICT COURT
                              FROM BOWIE COUNTY


       Per curiam. Yeary, J., filed a concurring opinion.

                                           OPINION

       Applicant pled guilty to possessing a controlled substance and was sentenced, under a plea

agreement, to eight years’ imprisonment. Applicant, through habeas counsel, filed this application for

a writ of habeas corpus. Applicant contends that he is actually innocent because lab testing showed

the material he possessed was not a controlled substance.

       The habeas application is not compliant because it is not on the proper form as required by

Rule 73.1(a) of the Texas Rule of Appellate Procedure. Even so, this Court will not dismiss the

habeas application for non-compliance. See Ex parte Golden, 991 S.W.2d 859 (1999).

       The trial court finds that “the exculpatory evidence submitted by the State and Defense

showed that Defendant is actually innocent of the charged offense because he was not in possession
                                                                                                         2

of a controlled substance as charged in the Indictment.” The trial court recommends that this Court

grant habeas relief based on actual innocence.

          Relief is granted. However, relief is based on the involuntariness of Applicant’s guilty plea and

not actual innocence because the lab testing results do not demonstrate actual innocence. See Ex

parte Mable, 443 S.W.3d 129 (Tex. Crim. App. 2014) (“‘actual innocence’ applies only in

circumstances where the accused did not actually commit the charged offense or any possible lesser

included offenses” but because “all parties involved, including the defendant, incorrectly believed the

defendant had been in possession of drugs” relief is warranted on the basis of an involuntary plea of

guilt).

          The judgment in cause number 19F0701-005 in the 5th District Court of Bowie County is set

aside, and Applicant is remanded to the custody of the Sheriff of Bowie County to answer the charges

as set out in the indictment. The trial court shall issue any necessary bench warrant within ten days

from the date of this Court’s mandate.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: March 31, 2021
Do not publish